Citation Nr: 0736382	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of  September 2003 and a January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that in September 2007, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.  


REMAND

In a September 2003 application for a total rating based upon 
unemployability, the veteran stated that he is considered 
disabled by the Social Security Administration (SSA).  As the 
determination of the SSA granting benefits and the medical 
records used in reaching that determination are not of record 
and are potentially supportive of the veteran's claims, they 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In the most recent VA examination assessing the severity of 
the veteran's diabetes mellitus, the veteran was diagnosed 
with urinary and fecal incontinence secondary to his 
diabetes.  While the case is in remand status, the RO or the 
AMC should address whether service connection is warranted 
for these disorders.

In light of the foregoing, the Board is also of the opinion 
that new examinations would be probative in ascertaining the 
current level of severity of the veteran's service-connected 
diabetes mellitus and PTSD.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  These medical examinations must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or the RO should obtain any 
pertinent VA treatment records for the 
period since August 2007.

2.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
veteran's award of Social Security 
disability benefits, including the 
administrative decision and all records 
upon which the decision was based.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the severity of the veteran's diabetes 
mellitus, to include any complications 
such as diabetic neuropathy.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should specifically indicate 
whether the veteran's diabetes requires 
insulin, restriction of his diet, 
regulation of his activities, and whether 
it causes episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations or visits to a diabetic 
care provider, and the frequency of any 
such hospitalizations or visits.  The 
examiner should also identify any 
complications of the veteran's diabetes, 
and provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's urinary 
and fecal incontinence are secondary to 
the veteran's diabetes mellitus. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

5.  The appellant also should be afforded 
a VA examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

To the extent possible, the 
manifestations of the service- connected 
PTSD should be distinguished from those 
of any other psychiatric disorder found 
to be present.  In addition, the examiner 
should provide an opinion with respect to 
each additional acquired psychiatric 
disorder found to be present, if any, 
whether it represents a progression of 
the previously diagnosed PTSD or a 
separate disorder.  If it is determined 
to represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




